Case 1:18-cv-03231-JRS-DLP Document 50 Filed 07/01/20 Page 1 of 16 PageID #: 157




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

 ELAINE REYNOSA,                                )
                                                )
                            Plaintiff,          )
                                                )
                       v.                       )     No. 1:18-cv-03231-JRS-DLP
                                                )
 A & S TRANSPORTATION,                          )
                                                )
                            Defendant.          )

                        AMENDED REPORT AND RECOMMENDATION


         This matter comes before the Court on the Defendant's Motion to Enforce the

 Parties' Settlement Agreement, Dkt. [38]. The motion was referred to the

 Undersigned for a Report and Recommendation.

    I.      Background

         Plaintiff Elaine Reynosa initiated this lawsuit on October 17, 2018, in which

 she alleges claims of age discrimination and sexual harassment against her former

 employer, Defendant A & S Transportation. (Dkt. 1). On November 29, 2018, Ms.

 Reynosa filed another lawsuit, 1:18-cv-3743-JRS-DLP ("the Related Matter"), that

 alleges the very same claims of age discrimination and sexual harassment against

 Defendant A & S Transportation. (Dkts. 1, 24). Because both cases involve the same

 claims, the Undersigned conducted a telephonic status conference on November 22,

 2019 where both cases were discussed. (Dkt. 27). During that status conference, the

 parties agreed to participate in a joint settlement conference on January 22, 2020.

 (Id).



                                            1
Case 1:18-cv-03231-JRS-DLP Document 50 Filed 07/01/20 Page 2 of 16 PageID #: 158




       Ms. Reynosa and counsel for the Defendant, Ryan Young, appeared in person

 for the January 22, 2020 settlement conference. (Dkt. 31). That same day, the

 Undersigned docketed a minute entry, both in this matter and in the Related

 Matter, stating that a settlement had been reached; all deadlines, schedules, and

 conferences were vacated; and that the parties were to file a stipulation of dismissal

 within thirty (30) days. (Id).

       On January 23, 2020, Ms. Reynosa called the Undersigned's chambers and

 indicated that she no longer agreed with the Settlement Agreement and would like

 to revoke her consent. Ms. Reynosa was directed by the chambers' staff member to

 either send any questions in writing to the Clerk's office or follow the guidelines for

 revocation outlined in the Settlement Agreement. Later that week, Ms. Reynosa

 appeared in person at chambers requesting to speak with the Undersigned, during

 which time Ms. Reynosa expressed her dissatisfaction with the monetary terms of

 the agreement. The Undersigned explained to Ms. Reynosa that the terms of the

 signed agreement could not be renegotiated, and that if she wanted to revoke her

 consent to settle, she would need to provide her revocation in writing.

       Following this conversation, on January 27, 2020 Ms. Reynosa filed a Motion

 for Clarification, wherein she requests that the Court clarify whether the

 Settlement Agreement signed on January 22, 2020 encompassed one or both of her

 cases. (Dkt. 32). At the conclusion of her motion, Ms. Reynosa indicated that she

 would give her "answer to the attorney before the seventh day." (Dkt. 32).




                                            2
Case 1:18-cv-03231-JRS-DLP Document 50 Filed 07/01/20 Page 3 of 16 PageID #: 159




       The Defendant initially filed a response and amended response to the

 Plaintiff's Motion for Clarification on February 10, 2020, arguing that it "was clear

 to everyone involved in the settlement conference that any settlement would need to

 cover all of Plaintiff's outstanding claims against the Company, including those

 contained in the two lawsuits she had filed against the Company." (Dkts. 35, 36).

       Shortly thereafter, on February 14, 2020, Defendant filed the present Motion

 to Enforce the Parties' Settlement Agreement, in which the Court is requested to

 enforce the January 22, 2020 Settlement Agreement and require the parties to

 complete their respective obligations under the Agreement within fifteen days. (Dkt.

 38). Ms. Reynosa did not file a formal response to the Defendant's Motion to Enforce

 and, instead, on February 20, 2020, filed an Amended Motion for Clarification,

 wherein she informs the Court that she refuses to accept the Settlement Agreement

 by stating: "I did everything that I could do to say that I changed my mind and that

 I did not want to sign it in the first place, I was afraid about the sanctions that were

 going to be put on me for not signing or agreeing with that small amount and

 everything else in that settlement." (Dkt. 39). The Defendant did not file a reply.

       After reviewing the parties' briefing, the Court determined that neither party

 addressed whether Ms. Reynosa followed the specific requirements under the

 Settlement Agreement for revoking consent. To that end, the Court requested that

 both parties file a supplemental brief that addressed the specific issue of whether

 the Plaintiff complied with the revocation requirements outlined in the Settlement




                                            3
Case 1:18-cv-03231-JRS-DLP Document 50 Filed 07/01/20 Page 4 of 16 PageID #: 160




 Agreement. Both the Plaintiff and the Defendant filed their briefs on May 8, 2020

 as requested. (Dkts. 47, 48).

    II.      Legal Standard

          An employee may waive a federal employment discrimination claim in

 private settlements with their employers. Hampton v. Ford Motor Co., 561 F.3d 709,

 716 (7th Cir. 2009); Pierce v. Atchison, Topeka & Santa Fe. Ry. Co., 65 F.3d 562,

 570-71 (7th Cir. 1995). State contract law typically governs issues concerning the

 formation, construction, and enforcement of settlement agreements. Beverly v.

 Abbott Labs., 817 F.3d 328, 333 (7th Cir. 2016); see also Lynch, Inc. v.

 SamataMason Inc., 279 F.3d 487, 490 (7th Cir. 2002) ("a settlement agreement is

 enforced . . . just like any other contract). In the federal employment discrimination

 context, however, a requirement is added that the employee must consent to the

 settlement agreement "knowingly and voluntarily." Pierce, 65 F.3d at 571.

          An employee may present defenses to the enforceability of a settlement

 agreement under state law or in response to the knowing and voluntary

 requirement. Hampton, 561 F.3d at 716. If an employee argues that the settlement

 agreement was not entered into "knowingly and voluntarily," the Court looks to the

 "totality of the circumstances" surrounding the execution of the agreement. Dillard

 v. Starcon Int'l, Inc., 483 F.3d 502, 507 (7th Cir. 2007). The Court makes this

 inquiry when the party challenging the agreement comes "forward with specific

 evidence sufficient to raise a question as to the validity of the release." Pierce v.

 Atchison Topeka & Santa Fe. Ry. Co., 110 F.3d 431, 438 (7th Cir. 1997).



                                             4
Case 1:18-cv-03231-JRS-DLP Document 50 Filed 07/01/20 Page 5 of 16 PageID #: 161




    III.   Discussion

       A. Valid Contract

       Indiana law governs whether Ms. Reynosa and the Defendant entered into a

 valid, enforceable settlement agreement. Carlson v. CSX Trans., Inc., 710 Fed.

 App'x 700, 702 (7th Cir. 2017). “Under Indiana law, a person is presumed to

 understand and assent to the terms of the contracts [s]he signs.” Buschman v. ADS

 Corp., 782 N.E.2d 423, 428 (Ind. Ct. App. 2003). “All that is required to render a

 contract enforceable is reasonable certainty in the terms and conditions of the

 promises made, including by whom and to whom; absolute certainty in all terms is

 not required. Only essential terms need be included to render a contract

 enforceable.” Conwell v. Gray Loon Outdoor Mktg. Grp., Inc., 906 N.E.2d 805, 813

 (Ind. 2009).

       The parties signed a Settlement Agreement during the January 22, 2020

 settlement conference that indicates that the Defendant will pay the Plaintiff a sum

 of $10,000 for the dismissal of both the present case and of the Related Matter.

 Courts routinely conclude that settlement agreements are enforceable when they

 include material terms of payment for dismissal of the suit. See Elustra v. Mineo,

 595 F.3d 699, 709 (7th Cir. 2010) (“We find that the material terms were definite

 and certain: defendants would pay $6,000 to the Elustras in exchange for their

 dismissal of the lawsuit.”); see also Beverly v. Abbott Labs., 817 F.3d 328, 333 (7th

 Cir. 2016) (agreement was enforceable because it sufficiently defines the parties'

 intentions and obligations, namely that plaintiff would voluntarily dismiss her



                                            5
Case 1:18-cv-03231-JRS-DLP Document 50 Filed 07/01/20 Page 6 of 16 PageID #: 162




 claim if the defendant paid her $210,000). Accordingly, the Undersigned

 recommends that the Court conclude that the parties signed a valid contract at the

 January 22, 2020 settlement conference.

        B. Defenses to a Valid Contract

        Although the Settlement Agreement is valid under Indiana state law, as

 stated above, when an employee challenges her assent to a release as having been

 unknowing and involuntary, a court must examine the "totality of the

 circumstances" surrounding the release. Pierce, 65 F.3d at 571. The Seventh Circuit

 has held that District Courts must evaluate more closely the knowing and voluntary

 element of a release in cases where a plaintiff is not represented by counsel,

 possesses a limited education, executes a standard general release form prepared by

 the employer, or is unable to appreciate the consequences of the release. Riley v.

 Am. Family Mut. Ins. Co., 881 F.2d 368, 374 (7th Cir. 1981).

        In this case, Ms. Reynosa challenges the enforceability of the Settlement

 Agreement signed at the January 22, 2020 settlement conference for three reasons:

 (1) Ms. Reynosa did not intend to settle both of her pending cases for $10,000 1; (2)

 Ms. Reynosa was pressured into signing the Settlement Agreement by threat of

 sanctions; and (3) Ms. Reynosa revoked her consent to settle. The Court will address

 each argument in turn.




 1The parties' Settlement Agreement contains a non-disclosure clause. Thus, the Court will reference
 only the portions of the Settlement Agreement including the general release necessary to render its
 decision. Ms. Reynosa included the $10,000 figure from the Settlement Agreement in her January
 27, 2020 Motion for Clarification (Dkt. 32) and, therefore, the Court finds no reason not to reference
 that figure here.

                                                   6
Case 1:18-cv-03231-JRS-DLP Document 50 Filed 07/01/20 Page 7 of 16 PageID #: 163




       a. Settlement Amount

       Ms. Reynosa argues throughout her various briefs that she intended to settle

 only one of her cases for $10,000, but not both cases for that total amount. The

 Defendant argues that it was clear to everyone at the settlement conference and

 that the Settlement Agreement plainly states that both of Ms. Reynosa's cases

 would be settled for $10,000 total. Ms. Reynosa essentially argues that the parties

 did not have a meeting of the minds regarding a material term of the contract,

 namely the settlement amount.

        The Undersigned and her staff took extensive, contemporaneous notes of the

 conversations that occurred during the January 22, 2020 settlement conference.

 Throughout the settlement conference, Ms. Reynosa actively engaged through

 several rounds of negotiations with the Defendant. The Undersigned will not

 divulge the exact figures discussed but will instead outline the course of discussion.

 During negotiations, Ms. Reynosa provided the Undersigned with a certain dollar

 amount that she would be willing to accept to settle one of her cases and she also

 provided the Undersigned with an amount that she would accept to settle both of

 her cases. The Defendant rejected Ms. Reynosa offer and presented her with a

 different dollar amount to settle both of her cases. This back and forth continued

 over several rounds of negotiations, at the conclusion of which Ms. Reynosa asked

 the Undersigned for her assessment of both cases, and later for a mediator's

 proposal. The Undersigned responded both times by valuing the two cases at a

 combined total of $10,000. Throughout the course of negotiations, Ms. Reynosa



                                           7
Case 1:18-cv-03231-JRS-DLP Document 50 Filed 07/01/20 Page 8 of 16 PageID #: 164




 conveyed numerous demands and received numerous offers, all of which were global

 settlement amounts, expressly intended to cover both of her pending cases in this

 Court.

          Although Ms. Reynosa argues now that she did not agree to settle both of her

 cases for $10,000, the record demonstrates otherwise. The Undersigned's notes and

 recollection of the conversations during the settlement conference show that Ms.

 Reynosa was informed that the Defendant's final offer of $10,000 was intended to

 cover both of her cases. With that knowledge, Ms. Reynosa signed the Settlement

 Agreement, that once again listed in the first paragraph that she was settling both

 of her cases for a total of $10,000.

          The Settlement Agreement was not overly technical, nor was it excessively

 lengthy – instead it is four pages that lay out exactly what Ms. Reynosa was giving

 up by signing the Agreement. In addition, prior to signing the Agreement, Ms.

 Reynosa was given an opportunity to read the Agreement in its entirety and was

 advised that she could ask any questions that may arise. After allowing Ms.

 Reynosa some private time to review the Agreement, the Undersigned inquired

 whether Ms. Reynosa had any questions concerning the Agreement. Ms. Reynosa

 wanted more information regarding her tax obligations by entering into the

 settlement. The Undersigned explained why this settlement would be taxable under

 federal law and allowed Ms. Reynosa additional time to continue reading through

 the Agreement. Asking no further questions, Ms. Reynosa signed the Settlement

 Agreement, and copies of the signed Agreement were provided to both parties.



                                            8
Case 1:18-cv-03231-JRS-DLP Document 50 Filed 07/01/20 Page 9 of 16 PageID #: 165




        Even though the Agreement advised Ms. Reynosa to consult with an attorney

 prior to signing the agreement, she chose not to do so. 2 The Undersigned concludes

 that Ms. Reynosa understood the terms of the Settlement Agreement she signed,

 but she simply desired to negotiate a different settlement amount after the fact.

 Buyer's remorse is not a valid reason for this Court to find that the parties'

 Settlement Agreement is unenforceable. Glass v. Rock Island Ref. Corp., 788 F.2d

 450, 454-55 (7th Cir. 1986) (once a party has authorized a settlement agreement,

 she is bound to its terms even if she later changes her mind).

        b. Involuntariness of Consent

        Ms. Reynosa next claims that she was pressured into settling during the

 January 22, 2020 settlement conference, which essentially goes to whether her

 consent to settle was voluntary. The Court first notes that this claim did not surface

 until February 20, 2020. In her initial conversation with the Undersigned's

 Courtroom Deputy on January 23, 2020, Ms. Reynosa claimed that her stomach

 hurt during the settlement conference and that she wanted to sign the Agreement

 and leave due to her stomach pains. Only in her filing on February 20, 2020, after

 the Defendant had filed the present Motion to Enforce the Settlement Agreement,

 did Ms. Reynosa indicate that she felt pressured into settling due to a fear of

 potential sanctions.




 2Ms. Reynosa undoubtedly knew that she could and should consult an attorney in this matter, as
 evidenced by the fact that an attorney briefly entered an appearance on behalf of Ms. Reynosa on
 April 23, 2020, before seeking to withdraw it five days later. (Dkts. 42, 45).

                                                  9
Case 1:18-cv-03231-JRS-DLP Document 50 Filed 07/01/20 Page 10 of 16 PageID #: 166




        Ms. Reynosa seems to argue that she did not consent to the Settlement

  Agreement voluntarily. Even if the Court accepts the dubious timing of her claim of

  involuntariness, the Court finds the claim to be unsubstantiated. The Undersigned

  spent hours with the parties at the January 22, 2020 settlement conference, the

  majority of which were spent speaking with Ms. Reynosa. Based on the

  Undersigned's knowledge of the events and the contemporaneous notes taken by the

  Undersigned's staff, sanctions were never discussed, and the Court did not pressure

  Ms. Reynosa into accepting a settlement. The Undersigned instead discussed with

  Ms. Reynosa the fact that discovery had already closed and that the Defendant

  would likely file a dispositive motion, and provided her opinion regarding the

  potential value of Ms. Reynosa's two pending cases. Ms. Reynosa had the option of

  taking the settlement offered to her or continuing through the litigation process.

  She chose the option of signing the Settlement Agreement, on a line directly

  beneath an affirmation that she was signing the Agreement knowingly and

  voluntarily.

        Moreover, the Court is concerned about the consistency of Ms. Reynosa's

  statements: on January 23, she claimed that she signed the Settlement Agreement

  because her stomach hurt and she wanted to leave the courthouse; on January 24,

  when Ms. Reynosa appeared in person at the Undersigned's chambers, she

  indicated that she wanted to revoke her consent because she wanted an increased

  settlement amount, and thanked the Undersigned for her assistance in this matter;

  then, on February 20, Ms. Reynosa indicated that she felt pressured into the



                                           10
Case 1:18-cv-03231-JRS-DLP Document 50 Filed 07/01/20 Page 11 of 16 PageID #: 167




  Agreement out of fear of sanctions, but also noted that she wanted to revoke

  because the Defendant failed to pay her in a timely fashion. Based on the timing

  and changing nature of Ms. Reynosa's allegations, and the lack of any evidence in

  the record to support such allegations, the Court does not find them to be credible.

  Taking into consideration the totality of the circumstances, the Court concludes

  that Ms. Reynosa voluntarily signed the Settlement Agreement at the January 22,

  2020 settlement conference, and not out of fear of sanctions.

        c. Revocation of Consent

        Finally, Ms. Reynosa argues that she gave consent to settle during the

  January 22, 2020 settlement conference, but that she revoked her consent

  thereafter. In evaluating the totality of the circumstances to determine whether Ms.

  Reynosa revoked her consent to settle, the Court first looks to the plain language of

  the Agreement. The parties' Settlement Agreement prescribes a specific procedure

  for revoking a consent to settlement:

        After you sign this Agreement, you have seven (7) days to revoke it by
        providing written notice to the Company representative signing below.
        This Agreement is not effective or enforceable until the revocation period
        expires. If you revoke this Agreement, you will not receive the payments
        and other consideration listed at the beginning of this Agreement.

  One day after the settlement conference, on January 23, 2020, Ms. Reynosa called

  the Undersigned's chambers to state that she no longer agreed with the Settlement

  Agreement. The Undersigned's Courtroom Deputy spoke with Ms. Reynosa and told

  her to follow the steps in the Settlement Agreement if she wanted to revoke her

  consent or to submit any questions in writing to the Clerk's Office.



                                            11
Case 1:18-cv-03231-JRS-DLP Document 50 Filed 07/01/20 Page 12 of 16 PageID #: 168




        Instead of filing a written request, Ms. Reynosa appeared in person at the

  Undersigned's chambers the following day, January 24, 2020, seeking to increase

  the monetary terms of the Settlement Agreement. The Undersigned advised Ms.

  Reynosa that the settlement conference was concluded, and that she needed to

  follow the procedure outlined in the Settlement Agreement if she intended to revoke

  her consent. At the end of this conversation, Ms. Reynosa indicated that she

  understood, expressed her intent to revoke, and thanked the Court for its

  assistance.

        Ms. Reynosa's next step was to mail a letter to the Clerk's office, received on

  January 27, 2020, that asked the Court to clarify four questions, all of which

  centered on the issue of whether the Settlement Agreement covered only the

  present case or whether it covered both this case and the Related Matter. (Dkt. 32).

  At the end of the motion, the Plaintiff indicated that she would give her response

  regarding revocation by the seventh day. (Id).

        On the deadline for Ms. Reynosa to submit her revocation request in writing,

  January 29, 2020, Ms. Reynosa spoke on the phone with defense counsel, Mr.

  Young. (Dkt. 47 at 2). Ms. Reynosa expressed her disagreement with the settlement

  amount and told Mr. Young that she did not want to settle both cases for the

  $10,000 figure. (Id). Because the Settlement Agreement required Ms. Reynosa to

  submit her revocation in writing directly to the Defendant by January 29, Mr.

  Young requested that Ms. Reynosa provide her revocation in writing. On the call,

  Ms. Reynosa implied that she had already filed her revocation with the Court; thus,



                                           12
Case 1:18-cv-03231-JRS-DLP Document 50 Filed 07/01/20 Page 13 of 16 PageID #: 169




  Mr. Young followed up with Ms. Reynosa after the phone call via email and

  requested that Ms. Reynosa provide him with a copy of the revocation letter she

  submitted to the Court. (Dkt. 47 at 2). Ms. Reynosa did not respond to Mr. Young's

  email until February 3, 2020, in which email she stated: "I have revoked my

  settlement agreement." (Id). Ms. Reynosa also attached to the February 3 email a

  copy of her January 27, 2020 Motion for Clarification, which she noted was the

  revocation letter that she was referencing during the parties' January 29, 2020

  phone call. (Dkt. 47-2).

        Not receiving a written revocation by the assigned deadline, on February 14,

  2020 the Defendant filed the present Motion to Enforce the Settlement Agreement

  (Dkt. 38). In response, Ms. Reynosa filed an amendment to her Motion for

  Clarification on February 20, 2020, wherein she claims that by filing the original

  Motion for Clarification she thought she was seeking an extension of the revocation

  time period in the Settlement Agreement. (Dkt. 39). She notes that the "clarification

  meant to me stopping all deadlines." (Id). She also claims that she felt pressured

  during the settlement conference to agree to settle and that she only agreed to settle

  because she was afraid of the sanctions that would be imposed on her if she did not

  consent. (Dkt. 39 at 3).

        In her supplemental brief, Ms. Reynosa stated that she "made every effort to

  let everyone know of [her] dissatisfaction of the agreement" and that she revoked

  her consent on Friday, January 24, 2020. (Dkt. 48 at 1). She also notes: "I followed

  the timeline as requested, and since I was not able to get an answer from the



                                           13
Case 1:18-cv-03231-JRS-DLP Document 50 Filed 07/01/20 Page 14 of 16 PageID #: 170




  Judge's assistant, I went to see Judge Pryor, and I called Attorney Young as she

  instructed me to do." (Id). Finally, Ms. Reynosa claims that she "felt pressured to

  agree to settle in order not to be sanctioned." (Id). At no point, in any of her briefs or

  motions, does Ms. Reynosa indicate that she submitted a request in writing to the

  Defendant to revoke her consent to settle. She merely states that she attempted to

  let everyone know about her disagreement and dissatisfaction with the Settlement

  Agreement. That, however, is not enough under the Settlement Agreement duly

  signed by both parties in this case. Although in her February 20 Amended Motion

  for Clarification (Dkt. 39) she states that she revoked her consent on January 24,

  2020 (presumably when she visited the Undersigned's chambers in person), that

  fact cannot be true because at the end of her original Motion for Clarification dated

  January 25, 2020 (Dkt. 32), she notes that she intends to provide her response by

  the seventh day, indicating her understanding of the revocation process and that

  the time period for revocation had not yet expired.

        Ms. Reynosa was required to submit her request to revoke in writing to the

  Defendant on or before January 29, 2020. Immediately after the parties' telephone

  conversation on the afternoon of January 29, 2020, Defendant's counsel even

  emailed Ms. Reynosa and requested the revocation in writing, but she did not

  respond to the email until February 3, 2020. In that email, Ms. Reynosa succinctly

  and unequivocally states: "I have revoked my settlement agreement," thereby

  demonstrating that she understood how to revoke her consent and possessed the

  capability of doing so. The Court does recognize that Ms. Reynosa attempted to



                                             14
Case 1:18-cv-03231-JRS-DLP Document 50 Filed 07/01/20 Page 15 of 16 PageID #: 171




  express verbally her dissatisfaction with the Settlement Agreement, but that

  expression is not enough. The Undersigned, her Courtroom Deputy, and

  Defendant's counsel all directed Ms. Reynosa to follow the process outlined in the

  Settlement Agreement if she decided to revoke her consent to settle, and the Court

  cannot accept Ms. Reynosa's claim that she did everything she could to revoke her

  consent to settle. Thus, the Undersigned concludes that the parties entered into a

  valid, enforceable contract at the January 22, 2020 settlement conference and the

  Plaintiff should be required to abide by the terms of the Agreement she duly signed.

     IV.      Conclusion

           For the reasons set forth above, the Undersigned recommends that the

  Defendant's Motion to Enforce the Parties' Settlement Agreement, Dkt. [38], be

  GRANTED, and that any obligations owed under the Settlement Agreement should

  be completed within fifteen (15) days of the Court's order.

           Any objections to the Magistrate Judge’s Report and Recommendation must

  be filed in accordance with 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b). Failure to

  file objections within fourteen days after service will constitute a waiver of

  subsequent review absent a showing of good cause for such failure.

           So RECOMMENDED.


            Date: 7/1/2020




                                            15
Case 1:18-cv-03231-JRS-DLP Document 50 Filed 07/01/20 Page 16 of 16 PageID #: 172




 Distribution:

  ELAINE REYNOSA
  3537 Apple Street
  Indianapolis, IN 46203

 All ECF-registered counsel of record.




                                         16
